  Case 3:21-cv-00020-MHL Document 16 Filed 06/11/21 Page 1 of 1 PageID# 55




                        IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division

WENDI ANDERSON,
    Plaintiff,

                 v.                                                    Civil No. 3:21cv20 (MHL)

ANDREW M. SAUL,
Commissioner of Social Security,
     Defendant.


               SCHEDULING ORDER IN A SOCIAL SECURITY APPEAL

       This matter is before the Court for pretrial management. Consistent with Myers v.

Califano, 611 F.2d 980 (4th Cir. 1980), it is hereby ORDERED that:

       (1)    Plaintiff shall file a motion for summary judgment with a brief in support thereof
              not later than thirty (30) days from the date that this ORDER is entered into the
              docket.

       (2)    Defendant shall file a motion for summary judgment with brief in support thereof,
              including a response to Plaintiff’s motion for summary judgment, not later than
              sixty (60) days from the date this ORDER is entered into the docket.

       (3)    Plaintiff shall have fourteen (14) days from the date Defendant’s motion for
              summary judgment is entered into the docket to file any Reply.

       (4)    The Clerk is directed to provide the parties with the Notice, Consent and Order of
              Reference - Exercise of Jurisdiction by the United States Magistrate Judge.

       Let the Clerk file a copy of this Order electronically and notify all counsel of record and

any unrepresented party.

       It is so ORDERED.

                                                                            /s/
                                                     Elizabeth W. Hanes
                                                     United States Magistrate Judge
Richmond, Virginia
Date: June 11, 2021
